Order entered December 5, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00936-CR

                          BEDROS NOBAR MINASSIAN, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 203rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F08-54609-P

                                             ORDER
       On September 12, 2013, this Court ordered the trial court to prepare and file a

certification of appellant’s right to appeal that accurately reflects the revocation proceedings. To

date, we have not received the certification, which is required by Texas Rule of Appellate

Procedure 25.2. When we did not receive the certification by October 15, 2013, we ordered the

trial court to prepare one and to file it with the Court. To date the Court has not received the

certification of appellant’s right to appeal which Texas Rule of Appellate Procedure requires the

trial court to prepare. Moreover, appellant’s brief is overdue in this appeal.

       Accordingly, the Court ORDERS the Honorable Teresa Hawthorne, presiding judge of

the 203rd Judicial District Court to prepare a certification of appellant’s right to appeal that
accurately reflects the revocation proceedings in this case.      See Cortez v. State, 2013 WL
5220904 (Tex. Crim. App. Sept. 18, 2013).

         The Court ORDERS the trial court to conduct a hearing to determine why appellant’s

brief has not been filed. In this regard, the trial court shall make appropriate findings and

recommendations and determine whether appellant desires to prosecute the appeal, whether

appellant is indigent, or if not indigent, whether retained counsel has abandoned the appeal. See

TEX. R. APP. P. 38.8(b). If the trial court cannot obtain appellant’s presence at the hearing, the

trial court shall conduct the hearing in appellant’s absence. See Meza v. State, 742 S.W.2d 708

(Tex. App.–Corpus Christi 1987, no pet.) (per curiam). If appellant is indigent, the trial court is

ORDERED to take such measures as may be necessary to assure effective representation, which

may include appointment of new counsel.

         We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within THIRTY DAYS of the date of this

order.

         We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Teresa Hawthorne, Presiding Judge, 203rd Judicial District Court, and to counsel for

all parties.

         This appeal is ABATED to allow the trial court to comply with the above order. The

appeal shall be reinstated thirty days from the date of this order or when the findings are

received, whichever is earlier.




                                                     /s/    DAVID EVANS
                                                            JUSTICE